Title: To Thomas Jefferson from Thomas Pinckney, 13 March 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
Great Cumberland Place London 13 March 1793

I was hopeful to have been able to send to you by Mr. Marshall the model of a threshing machine which a mechanic promised to finish by this time, but I am for the present disappointed; I expect however it will be in time for the next Vessel. On further inquiry I find this machine well spoken of by all whom I have met with who are acquainted with its operation—it is said that the Mill whence your  model is formed will with the force of four horses thresh eight quarters of Oats in an hour—if this be true it must be superior to the Mill I saw, after making the necessary deduction for the increase of force.
Mr. Marshal affords me no hope that you may be prevailed on to procrastinate the time of your retirement—if he is mistaken I shall of course be favord with your official communications, if not I hope soon to hear in what way I can be instrumental from this side of the Atlantic in augmenting your enjoyment of the sollicitæ jucunda oblivia vitæ—believe me to be Dear Sir with sincere respect & esteem Your faithful & obedient Servant

Thomas Pinckney

